﻿Mr. President, may I first congratulate you on your well-deserved election, which indeed guarantees the effectiveness of the work of the forty-third session of the General Assembly and which is a great honour for Argentina, a country with which we are united by ties of friendship and solidarity. We are certain that your outstanding personal qualifications and keen understanding of Latin American and world problems will lead to success in the work of the Assembly in its quest for concrete solutions at all levels of international life, which is today more than ever before filled with challenges, hopes and new ideals.
I am also very pleased to greet Secretary-General Javier Perez de Cuellar, under whose leadership the United Nations h ¿is indeed demonstrated its ability to deal with very important international problems with regard to the maintenance of peace and security. I take special pride in congratulating him on the recent award of the Nobel Peace Prize to a courageous group of men devoted to peace who work within the structure of the Organization. Central America - which was similarly honoured last year when the Prize was awarded to a great Central American, a keen advocate of similar ideals, Mr. Oscar Arias Sanchez, President of the sister Republic of Costa Rica - wishes today to pay a well-deserved tribute to these dedicated guardians of peace.
El Salvador has done its part. When in 1984 José Napoleon Duarte, the first freely elected President of El Salvador in more than 50 years took office, my Government set for itself a very clear and precise goal·, to establish democracy in the country as the basis and the principle for the long journey towards peace, reconciliation and social justice. Almost five years later, in the final stages of a convulsive and difficult constitutional exercise of titanic dimensions, we can say with dignity, mission accomplished. This is because the dynamic democratic process the Government of El Salvador initiated is of great historical significance, since it brought about opportunities for action which had never before had been able to develop. This progress is part of our national task in all its aspects; it is a viable component of the strengthening of our free, pluralistic and participatory society - the society roost Salvadorians desire.
The hard work and will of a visionary statesman, José Napoleon Duarte, President of the Republic - whose mandate is to end on 1 June 1989 - must be emphasized. I wish to refer to him not only as a statesman but also as a man who is at this time undergoing great personal trial and tribulation.
President Duarte took on the responsibility of leading El Salvador in full awareness of the problems and sacrifices this entailed at a crucial stage of our history characterized by political repression and social upheaval. This was a formidable challenge, but he has faced up to it without respite, deeply committed to his Christian convictions and principles. Since then he has devoted all his energies towards completing the mission he undertook, despite the most varied difficulties and cruel vicissitudes.
The philosophy and plan of action of this man of unflinching will is and will be in the future of EL Salvador the only practical way in which to develop a new country, a country whose image has largely been formed as one of a struggling people aware of its historical commitment to achieve its own ideals. Thus, President Duarte outlined the plan that will bring El Salvador out of its former stage of backwardness and alienation into an era of democratization, participation, pacification, humanization, economic revitalization and internationalization of dialogue, not of conflict.
Those are the moving forces, the ideas and the strengths that will continue to prevail until the final consolidation of the political landscape in El Salvador. The praxis of this programme is a unique challenge, because the application of these principles requires overcoming the forces of the extreme right and the extreme left while keeping a precarious centrist balance - what the President has termed, "treading the cutting edge of the blade or walking along the edge of a precipice".
This is Duarte's contribution at this most difficult juncture for our country. This is the challenge> this is the philosophy we must promote in the midst of misunderstanding and external aggression. To democratise a society enmeshed in a crisis with so many components and variables is indeed a formidable task.
But matters are now in the hands of the Almighty, a President and his courage, a people and a Government which have closed ranks in order to ensure the application of those principles. A great deal remains to be done, but what has been done with regard to each and every one of these principles has in sum yielded an outstanding result·, democracy, freedom and participation in a true social and humanistic context. This is a concrete legacy, a legacy of hope which impels us to continue to work with the same strength as our President. No doubt, in retrospect we see misunderstanding and destruction; and when we look closer we see a narrow and difficult path but when we look ahead we see the light at the end of the tunnel.
This forum - whose main task is the search for international peace and security is the appropriate forum from which to draw attention to the situation in my country and in Central America in general. In both cases there is a need for broad understanding of the efforts to regain the path of democracy as a way of life and a system of government in which there is plurality of interests in an open society that tolerates differences and promotes fundamental freedoms and the values essential to human dignity.
Therefore, this forum must, as it has always done, firmly reject anti-democratic theses based on violence and terrorism and reaffirm the principles of non-intervention and self-determination, co-operation and respect for the expression of the popular will in the establishment of a Government clearly separate from the army, the product of free elections with the participation of all political and ideological groups. We believe that only tolerance and the rule of law can contribute to lasting peace and security for all. In this context and within the framework of these principles, which are basic to this august institution, the United Nations, I must, in all fairness, repeat that the Government of EI Salvador has endorsed the option which allows and promotes political, economic and social democracy, respect for human tights, both of the individual and of society, and the broadest possible measure of freedom of expression and criticism for all political groups.
May I be permitted at this point to make a necessary and timely distinction with regard to the context in which the problem of Salvador Is taking place. There are two systems at the present time. One is the institutional system, established on the basis of the freely expressed will of our people and embodied in a legitimate government. The other system. Imposed from outside through Cuba and Nicaragua, has given rise to a conflict which has completely lost its legitimacy, as the candidate from Democratic Convergence for the presidency of the Republic, Dr. Guillermo Manuel Ungo, who is from the FDR, recently stated. The fact is that the conflict is obsolete, it is a belated interventionist strategy advocated by the International enemies of democracy.
In the same connection we must now distinguish between this problem and the treatment of the problem of human rights. In this context we see, first, an Institutional area in which human rights and respect for them are treated in a normal way. They are part of the day-to-day activities of the government at the social level. Here we must recognize that the democracy to which I have just referred - free elections, the return and resettlement of refugees, the fullest possible measure of freedom, the broadest and most generous amnesty - all represent undeniable progress on the part of the Government of El Salvador. 
In the other context, that of the conflict that has been ongoing, the problems which arise with regard to human rights, while they can be controlled through government action, as indeed has been done in the vast majority of cases, we must consider that in order to eliminate them, we must first remove their cause, which is the conflict itself. Secondly, we must also consider that in this field the most serious problems are brought about by the blind terrorist groups of the FMLN/FDR.	>
We therefore insist that terrorism and subversion are not an option for the Salvadorian people or for the international community. . This has been shown by the political events that took place in March of this year, events in which the Salvadorian people participated and which were witnessed by more than 200 international observers, who confirmed that a pluralist democracy had indeed been established in El Salvador. The people expressed its views freely on 20 March and elected its deputies to the National Legislative Assembly and the municipal councils. The results of the vote favoured the political opposition. That event no doubt constitutes the strongest rejection of violence and is confirmation that most Salvadorians believe in the vote as the only way to obtain public power.
With regard to dialogue and peace, our determination to seek peace has been evident in our government activity since 8 October 1984, when President Duarte, speaking before this General Assembly, took the initiative in instituting a dialogue for peace. It was thus that on 15 October 1984, four years ago, in the city of La Palma, the first meeting took place with representatives of the FMI/J/fDR groups.
Ever since then the path we have followed has gone through Ayagualó Sesori and, finally, after many other dialogues, San Salvador in 1987, in the context of the Guatemala agreement, known under the name of Esquipulas II. Unfortunately, the strategy or tactical lack of understanding on the part of IMLN/POR has impeded the incorporation of these groups, in their entirety, into the democratic process. However, as the undeniable result of tills effort, we can now see that what was formerly a guerrilla band has now been reduced to a group of recalcitrant terrorists helplessly constrained by its very commitment, whose threatened violence even keeps its own comrades from joining in the institutional process.
Actually, the way towards the attainment of peace has been extremely difficult since we cannot compromise when it comes to the lofty values of freedom, democracy and the very institutional 1гаtion of the Republic. No doubt; the conflict has had implications in the economic and social spheres. Its consequences have been felt in that it has not been possible to offer the nation better living conditions. It is true that the people of El Salvador have suffered the loss of their property, which was systematically destroyed by the FMHL/FDR. This has resulted in suffering and poverty, and is a clear and obvious violation of the civil and social rights of the Salvadorian people.
We can say that in El Salvador there is a widespread feeling that action should be taken to ensure respect for human rights and fundamental freedoms·, but in a form consistent with the circumstances, the right to self-defence is also allowed within the appropriate channels of a legal order to counteract terrorist action and the violence of the extremist groups.
The democratic process has established areas in which everyone can express himself and criticize as he wishes, without, however, exceeding the legal limits, since respect for these limits and for order are essential conditions of democratic life. 
The Government of El Salvador wishes to express its firm resolve to continue to strengthen democracy in which all participate. In this context the leaders of the FDR, together with the PMLN began to return to the country in November1987, as the result of a general state of amnesty. Their incorporation into political activity is an established fact. They have enrolled in the national voters registry and they have announced that they will take part in the presidential elections of 1989 under the name of "Convergencia Perroeratica - Democratic Convergence. Although the political arm of the FMUJ, still states that there is no democratic process, they fear fanatic reprisals from their own allies. The fact is, however, that their incorporation into the electoral process means that there is an obvious recognition on their part of our process toward democracy.
The agreement entitled "Procedure for the Establishment of a Firm and Lasting Peace in Central America", known as Esquipulas II, has not lost its meaning, because the spirit of peace contained therein lives on, and it was the Central Americans themselves, through their Presidents, gathered in Costa Rica on 16 January 1988, who confirmed the value and importance of that agreement, as well as their commitment to its implementation. Similarly, the General Assembly, in its resolution 42/1, expresses its firmest support for the agreement and requests the Secretary-General to afford the fullest support to the Central American Governments in their effort to achieve peace. 

The quest for peace in Central America is a historic endeavour for El Salvador, and in this context, and within the framework of this session of the General Assembly, we have continued to pursue initiatives to follow up with meetings of foreign ministers first, and then meetings of presidents, which are to take place within the next few days. The agenda that we shall discuss will include items on amnesty, dialogue, democracy and freedom, refugees, human rights and a Central American Parliament. In this review all countries will be shown to have assets and liabilities in terms of economy, but, regrettably, it must be said that one of them, Nicaragua, despite its efforts, whether serious or not, will have a greater debit balance. The Sandinist Government, reverting to situations that existed prior to the Guatemala agreement, continues, unfortunately, to violate the most elementary freedoms and civil rights. It persecutes and imprisons politicians and activists, represses public manifestations and closes channels of expression. The Sandinist Government has not even made the required clear and definite public statement of a total break, with the armed subversion in El Salvador, which is a clear commitment under the Esquipulas II agreement.
The link between the Sandinist Government and the FMIN is not only at odds with prevailing circumstances in El Salvador, but also totally incompatible with the letter and the spirit of Esquipulas II. Furthermore, the system which the Sandinist Government is trying to consolidate has been shown to be inappropriate at a time when everyone is trying to arrive at formulas of freedom and understanding far removed from totalitarian, oppressive and expansionist systems. Very few are going against the tide of history. We urge the Sandinist Government to reconsider and to join at this time with the world and Central America and no longer to obstruct the co-operation that now may lead to more concrete freedoms in the region, co-operation which the Government and the people of Nicaragua need.
El Salvador has done its part. Esquipulas II has led to the successful implementation of important decisions in the country on, among other things, national reconciliation through the broadest measure of amnesty ever known in the country, the massive repatriation of Salvadorian refugees, and regional co-operation expressed in the Central American Parliament, which has been endorsed our Assembly with a view to eventual, but certain, regional integration, which will have to be based on democratic and pluralistic principles.
The tragedy of Central America must be ended through global and regional solutions leading to a strengthening of peace and the restoration of security, ¡recognition of democracy as the legitimate means of acquiring power, and rejection of all violence, totalitarianism and confrontation.
This entire regional process must be credible. Thus, SI Salvador is proposing the establishment of a verification and follow-up commission at the political level to supervise in the various countries of the area the existence and validity of a true pluralistic, participatory democracy that broadly respects all individual, social, political and economic right the holding of truly free elections; and strict observance of human rights. We are proposing a commission linked to the executive commission of Esquipulas II, which my at its discretion visit the territory of the five countries to observe and determine compliance with these democratic commitments, which form the basic framework for real peace.
Regarding the organization and financing of this commission, it would be made up of five Central Americans designated by the executive commission of Esquipulas II, and would have the necessary assistance of the international community in securing the appropriate technical and financial backing. We Central Americans must accept the commission courageously as a challenge for our future, which will be all the stranger and more vigorous for being based on the concept of a true democratic structure.
This idea of the commission for democracy, far from being contrary to international law, had already been suggested in similar terms within the framework of the draft Contadora on Peace and Co-operation in Central America. Therefore it already had the support of the Latin American group and all nations that supported the draft. We certainly view with interest the suggestion by Honduras about establishing a security commission which was also considered in the Contadora context. We believe  however, that peace and security in Central America can be achieved only through the radical and essential functioning of regional democracy.
El Salvador has done its part. What we have been able to do as guided by the far-sightedness of President Duarte, we have done and gone beyond} what has been beyond our ability and capacity, such as dealing with the effects of irrational conflict imposed from the outside, we have not been able to do, because the solution to this problem, unfortunately, does not depend solely on us, it depends on extraneous factors which violate the sacred principles that govern international coexistence and in which El Salvador firmly believes. These are the principles of non-intervention, non-interference, self-determination, good faith, loyal compliance with international commitment, and the consistent recourse to peaceful means of settling disputes.
Esquipulas II appeals to countries not to support insurgency or armed subversion in El Salvador or in Central America in general. Today, I reiterate that appeal most strongly from this forum of peace, so that our democracy, free from interference, may bear fruit.
We reiterate our call for development, peace and democracy. Co-operation must be directed especially to the less favoured countries. This entails the provision of financial, technical and human resources, because inequality and poverty are certainly hindrances to the permanent maintenance of international peace and stability. It is therefore urgently necessary that one of the most pressing problems in International economic relations between North and South - that is, the foreign debt - be tackled with justice and realism and without delay by creating mechanisms to establish the shared responsibilities of creditors and debtors and the link between this problem and international trade.
We appreciate the co-operation we have received in SI Salvador and in Central America and the welcome intention of various countries and international organizations to continue to co-operate. In this connection, I reiterate the appeal in Esquipulas II to the international community to continue with urgency and determination to assist the region in its straggle to eliminate the deep structural causes of the conflict and to bring about the desired comprehensive development: of its societies, while understanding that democracy and peace cannot be consolidated without a policy of sustained growth. This effort is all-inclusive, and in the task of achieving the ideals of stability there are no priorities. All actions geared to the attainment of these objectives must run simultaneously and in parallel, so that if we wish to have democracy and peace we must also have development, to overcome poverty and backwardness. A colleague of mine has said that support should not wait for peace, because such support is needed to open up the road to peace.
In 1987 the General Assembly adopted resolution 42/1, on the situation in Central America, and resolution 42/204, on special economic assistance to Central America. In this context the Secretary-General submitted to the Assembly a report (А/4У949) containing a plan, which was prepared with the participation of the United Nations Development Programme (UNDP) and the Economic Commission for Latin America (ECŁA). El Salvador welcomes these expressions of support and urges the international community of donors to achieve to the plan, which is of immediate need for the region.
Against that background, may I state, with regard to the tragedy of the Salvadorian refugees, that the Government has devoted important resources to their return to the country, in keeping with the principles of humanitarian international law and internal legal norms. More than 8,000 Salvadorians have returned to their country since October 1987 from camps on Honduran territory, which shows that there are indeed encouraging signs of development, peace and democracy in the country which have encouraged them to return.
El Salvador considers it necessary to convene the proposed international conference on Central American refugees and expresses its strong support for that
In this context we welcome the results of the San Salvador Declaration in which the Central American countries and Mexico, with the valuable co-operation of the United Nations High Commissioner for Refugees (UNHCR), within an apolitical and strictly humanitarian framework, decided that that international conference should be convened at the highest level and be held in the city of Guatemala in May 1989.
El Salvador wishes to thank the International community and the friendly countries which have shown special concern over this humanitarian question and have offered immediate help and co-operation. We commend the work done by the United Nations High Commissioner for Refugees and we especially agree with tine terms of the letter recently addressed by the High Commissioner to President Duarte recognizing his exemplary attention to this delicate and sensitive problem, which has been addressed exceptionally and with dedication by the Government of EL Salvador, as the High Commissioner has stated.
Democracy, peace and development - that is the triptych of principles which will lead us to regional integration, that being the only politically valid, stable solution to the problems of the isthmus. Only a strong Central America, united in democracy and progress, will provide a sufficient guarantee of subregional stability in a world which is becoming increasingly free and pluralistic and which, fortunately, is overcoming the stages of confrontation through dialogue, understanding and the requirement of plans of action oriented towards gradual universal integration in which technology and science would serve as the binding and motivating element.
This year, in which El Salvador was elected by an overwhelming majority to be the seat of the eighteenth General Assembly of the Organization of American States (OAS) as a gesture of continued support for the sacrifices of its people and Government to achieve democracy, we welcome the presentation to this session of the Secretary-General's report on the item entitled, "Co-operation between the United Nations and the Organization of American States", which is evidence of world solidarity. Our common universal objectives make it imperative for us to work together and I repeat, we welcome this with great hopes.
El Salvador considers that peace and efforts to guarantee peace continue to be threatened in South Africa by the policy of racial discrimination practised by the South African Government. Vie also share in the wish for the adoption of a realistic solution for peace between Iraq and Iran. We continue to be concerned over the situation in Lebanon. We condemn the occupation of Kampuchea by foreign troops and we express the wish that there should be a progressive withdrawal of foreign troops from Afghanistan. We support the strategy of the Republic of Korea, in the framework of its initiative towards reconciliation, co-operation and national reconciliation through dialogue and its wish to become a fully-fledged Member of the United Nations
El Salvador has played its part. My government welcomes and views with hope the progress and the achievements of this Organization and the international community towards consolidating democracy, peace and co-operation throughout the world on the basis of transnational agreements. Six months before the ending of the constitutional Government of President Duarte, after four and a half years of severe tests and enormous work, our commitments have been strengthened to the point where there is an awareness among all of the vital sectors of the country - the armed forces, the private sector, social and cultural organizations and so on - that it is no longer possible to go back. that is our destiny and our conviction. Democracy has been won. We now await peace and we will achieve peace through democracy, in the certainty that the vast majority of the peoples and the Governments represented in this Assembly stand with us in this endeavour. 
